Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method, device and product for or on-demand expansion of mobility backhaul capacity in a telecommunication system to address network usage growth by automatically optimizing the network based on a set of constraints for the network based on improvement of one or more performance criteria or figures of merit.

The primary reason for the allowance of the claims is the inclusion of a combination of limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method, comprising a particular combination of limitation specifically “improving, by the processing system, assignment of additional capacity in the communication network between the plurality of cell sites and the plurality of collector circuits, wherein the improving is based on the information about available network resources and wherein the improving comprises assigning to the communication network two or more available connections between the plurality of cell sites and the plurality of collector circuits, the two or more available connections including at least one leased third-party connection and at least one owned connection of the mobility network operator; and communicating, by the processing system, with network switches to assign the additional capacity within the communication network and initiate communication in the communication network.”

Applicant’s independent claim 13 recites, inter alia, a device, comprising a particular combination of limitation specifically “wherein the usage data includes information about current data usage in connections of the communication network, the connections including a combination of owned connections operated by the mobile network operator and leased third-party connections operated by others than the mobile network operator; …… the current capacity data including information about available capacity in the owned connections and available capacity in the leased third-party connections …. retrieving, from the database, a plurality of constraints for the backhaul network, the plurality of constraints including information about the leased third-party connections; increasing capacity in the backhaul network to satisfy the plurality of constraints, wherein the increasing capacity comprises developing a new design for the backhaul network, new design including a new combination of owned connections and leased third-party connections;”.

Applicant’s independent claim 17 also recites similar features as in claim 13. 

As best understood, claim 13 disclosing device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, and claim 17 disclosing a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, describe respective structure and product. 

None of the prior art of record, either individually or in combination, or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 13 and 17 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 13 and 17 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claims 1, 13 and 17 are allowed.
Dependent claims 2-12, 14-16 and 18-20 being dependent on independent claims 1, 13 and 17, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sivaraman et al. (US 20220141093 A1), describing NETWORK BANDWIDTH APPORTIONING
Ashrafi; Solyman (US 10326532 B2), describing System And Method Providing Network Optimization For Broadband Network
LEROUX et al. (US 20180317134 A1), describing NSSMF NSMF INTERACTION CONNECTING VIRTUAL 5G NETWORKS AND SUBNETS
Fox et al. (US 20120064908 A1), describing Telecommunication Networks
Lim, Samuel (US 20030027523 A1), describing Method And Apparatus Of Using Satellites To Augment Traffic Capacity Of A Wireless Network Infrastructure
Frisanco et al. "Infrastructure Sharing and Shared Operations for Mobile Network Operators"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413